DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 04/13/2021, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-36 are pending.  Claims 13-28, 30, 31, 33, and 34 are withdrawn from consideration pursuant to a previous restriction requirement. 
Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “which does not include, e.g., matrix material connecting the optical fibers to form them into ribbons”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 03/10/2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found 
Claim(s) 1 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Pub. No. US 2014/0079361 A1 to Smartt et al. (hereinafter “Smartt”).  
In re claim 1, Smartt discloses an optical fiber cable comprising: 
a plurality of stranded core subunits, each core subunit comprising a flexible sheath/buffer tube and a plurality of ribbons arranged in a ribbon group/stack (§§ [0075]-[0080]), wherein each ribbon of the plurality of ribbons comprises a plurality of optical fibers such that 50-70% of the cross-sectional area inside the sheath is occupied by the optical fibers (§§ [0053],[0055]: “such buffer tubes typically have a buffer-tubes filling coefficient of greater than 0.50, more typically at least about 0.60 (e.g., 0.70 or more)”); and 
a jacket surrounding the plurality of stranded core subunits (§§ [0020], [0089]). 

In re claim 32, Smartt also discloses an optical fiber cable comprising: 
a subunit comprising a flexible sheath/buffer tube and a plurality of ribbons arranged in a ribbon group/stack (§§ [0075]-[0080]), 
wherein each ribbon of the plurality of ribbons comprises a plurality of optical fibers such that 50-70% of the cross-sectional area inside the sheath is occupied by the optical fibers (§§ [0053], [0055]: “such buffer tubes typically have a buffer-tubes filling coefficient of greater than 0.50, more typically at least about 0.60 (e.g., 0.70 or more)”); 
and a jacket surrounding the subunit (§§ [0020], [0089]).

Claim(s) 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Pub. No. US 2004/0184748 A1 to Clatanoff et al. (hereinafter “Clatanoff”).  Clatanoff was applied in a prior Office action. 
In re claim 32, Clatanoff discloses an optical fiber cable (10), see Figs. 1-2, comprising: 
a subunit comprising a flexible sheath (14) and a plurality of ribbons arranged in a ribbon group, wherein each ribbon of the plurality of ribbons comprises a plurality of optical fibers (12) such that 50-70% of the cross-sectional area inside the sheath (14) is occupied by the optical fibers (12) and ribbon matrix material (para. [0041]: “[t]he 4-ribbon fiber core is about 3.05 mm by about 2.03 mm in cross-section. Inner tube 14 has an inner diameter of about 3.96 mm, and an outer diameter of about 4.75 mm”); and 
a jacket (18/20) surrounding the subunit.  See paragraphs [0031, [0032], and [0041] of Clatanoff for further details. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 10,094,995 to Debban et al. (“Debban”) to in view of Patent Pub. No. US 2010/0135625 A1 to Overton.  Debban and Overton were applied in a prior Office action.
In re claim 1, Debban discloses, see FIGS. 4-5, an optical fiber cable (50/60) comprising: 
a plurality of stranded/twisted core subunits, each core subunit comprising a flexible sheath/tube (52) and a plurality of ribbons (56) arranged in a ribbon group, wherein each ribbon of the plurality of ribbons (56) comprises a plurality of optical fibers such that the optical fiber cable may have a fiber density of 3.0 fibers per square millimeter; and 
a jacket (54) surrounding the plurality of stranded core subunits. See columns 4-6 of Debban for further details. 

Thus, Debban only differs from claim 1 in that he does not teach that 50-70% of the cross-sectional area inside the sheath (52) is occupied by the optical fibers and possibly, ribbon matrix material as well. Overton, on the other hand, teaches that “a ribbon-stack filling coefficient of at least about 0.35, more typically at least about 0.4 (e.g., between about 0.45 and 0.65)” is desirable for “ribbon cables having relatively high filling coefficients and fiber counts, and thus reduced cable dimensions”.  See paragraphs [0004] and [0187] of Overton.  The range of between about 0.45 and 0.65 for Overton’s ribbon-stack filling coefficient appears to overlap the claimed 50-70% fiber occupancy range recited by claim 1. In order to achieve a high filling coefficient and/or a high fiber count, the flexible tubes (52) and/or ribbons (56) of Debban would have been modified to provide a ribbon filling coefficient equivalent to the ribbon stack filling coefficient taught by Overton, thereby obtaining the invention specified by claim 1.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Debban combined with Overton.

In re claim 4 and 5, the plurality of optical fibers of Debban form “partially bonded optical fiber ribbons” and, therefore, inherently comprise at least two fibers intermittently connected by a ribbon matrix material along a longitudinal length of the cable similar to the optical fibers (36) shown in FIG. 1C of Debban.

In re claim 29, the jacket (54) of Debban is formed from a polymer material (i.e., “polyethylene” and/or “polyurethane”) and has a jacket thickness of 1.2 mm and the polymer material of Debban 

In re claim 32, Debban discloses an optical fibers cable (50/60), see FIGS. 4-5, comprising: 
a subunit comprising a flexible sheath (52) and a plurality of ribbons (56) arranged in a ribbon group, wherein each ribbon of the plurality of ribbons (56) comprises a plurality of optical fibers such that the optical fiber cable (50/60) may have a fiber density of 3.0 fibers per square millimeter and 
a jacket (54) surrounding the subunit.  See columns 4-6 of Debban for further details.

Thus, Debban only differs from claim 32 in that he does not teach that 50-70% of the cross-sectional area inside the sheath (52) is occupied by the optical fibers and, possibly, ribbon matrix material as well.  Overton, as previously discussed, teaches that “a ribbon-stack filling coefficient of at least about 0.35, more typically at least about 0.4 (e.g., between about 0.45 and 0.65)” is desirable for “ribbon cables having relatively high filling coefficients and fiber counts, and thus reduced cable dimensions”.  See paragraphs [0004] and [0187] of Overton.  The range of between about 0.45 and 0.65 for Overton’s ribbon-stack filling coefficient appears to overlap the claimed 50-70% fiber occupancy range recited by claim 32. In order to achieve a high filling coefficient and/or a high fiber count, the flexible tubes (52) and/or ribbons (56) of Debban would have been modified to provide a ribbon filling coefficient equivalent to the ribbon stack filling coefficient taught by Overton, thereby obtaining the invention specified by claim 32.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 32 in view of Debban combined .

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debban in view of Overton as applied to claim 1 above, and further in view of Patent No. 6,317,542 to Hardwick, III et al. (“Hardwick”).  Hardwick was applied in a prior Office action.
In re claims 2-3, Debban in view of Overton only differs in that Debban does not expressly mention that his sheath (52) comprises an extruded polymer material having a modulus of elasticity less than 800MPa or less than 200 MPa at room temperature. Hardwick, on the other hand, teaches a sheath (36a) comprising an extruded polymeric material having a modulus of elasticity between 5×104 and 1×102 pounds per square inch.  See col. 4, lines 32-46 and col. 14, lines 56-59 of Hardwick. In order to obtain a suitable modulus of elasticity, the sheath (52) of Debban in view of Overton would have been modified to comprise the extruded polymer material disclosed by Hardwick, thereby obtaining the invention specified by claims 2-3.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 2-3 in view of Debban combined with Overton, and further in view of Hardwick.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debban in view of Overton as applied to claim 1 above, and further in view of Patent Pub. No. US 2012/0121225 A1 to McDowell et al. (“McDowell”).  McDowell was applied in a prior Office action.
In re claims 6-7, Debban in view of Overton only differs in that Debban does not expressly mention that his jacket (54) comprises two pairs of strength elements, each pair of strength See paragraphs [0014] of McDowell. In order to obtain additional strength, the jacket (54) of Debban in view of Overton would have been modified to include the two pairs of strength elements (60) of McDowell, thereby obtaining the invention specified by claims 6-7.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 6-7 in view of Debban combined with Overton, and further in view of McDowell.

In re claim 8, each strength element (60) of McDowell is dielectric and embedded longitudinally within the jacket (20) of McDowell such that a wall thickness including the strength element is less than 2.6 mm.  See paragraphs [0016]-[0017] of McDowell. Thus, when the aforementioned features of McDowell are also combined with Debban in view of Overton, an EA of the jacket (54) of greater than 400 kN must inherently result because the combination of Debban in view of Overton and McDowell would yield a cable having the same claimed physical structure.

In re claim 9, McDowell further teaches each strength element (60) may be a steel wire embedded longitudinally within his jacket (20). See paragraph [0017] of McDowell. As previously mentioned, the jacket (54) of Debban has a jacket thickness of 1.2 mm.  Thus, when the aforementioned features of McDowell are also combined with Debban in view of Overton, an EA of the jacket (54) of greater than 400 kN must inherently result because the combination of Debban in view of Overton and McDowell would yield a cable having the same claimed physical .

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debban in view of Overton as applied to claim 1 above, and further in view of Patent No. 5,751,879 to Graham et al. (“Graham”).  Graham was applied in a prior Office action.
In re claims 10-12, Debban in view of Overton only differs in that Debban does not expressly mention that the mean kinetic Coefficient of Friction (CoF) between core subunits of his stranded core subunits is less than 0.7 or that talc is applied to an outer surface of each individual core subunit. Graham, on the other hand, teaches that “friction between the inner surface of the jacket 24, the outer surfaces of the component cables 11 and the outer surface of the strength member 21 can impede the flexibility of the cable 20” and to counteract this friction “a slick substance 25 such as powdered talc can be applied to the inner surface of the jacket 24, the outer surfaces of the component cables 11 and/or the outer surface of the strength member 21”.   See col. 6, lines 49-59 of Graham. In order to counteract friction between the jacket (54) and the tubes (52) of Debban in view of Overton, the powdered talc (25) of Graham would have been applied to an outer surface of each individual core subunit of Debban in a sufficient quantity such that a mean CoF between core subunits of less than 0.7 is achieved, thereby obtaining the invention specified by claims 10-12.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 10-12 in view of Debban combined with Overton, and further in view of Graham.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clatanoff as applied to claim 32 above, or Debban in view of Overton as applied to claim 32 above, and further in view of Patent No. 8,582,940 to Abernathy et al. (“Abernathy”).  Abernathy was applied in a prior Office action.
In re claim 35, Clatanoff or Debban in view of Overton only differs in that none teaches a separation feature embedded into a cable jacket as specified by claim 35. Abernathy, on the other hand, teaches the same separation feature (480) and same cable jacket as specified by claim 35.  See col. 6, lines 22-54 of Abernathy. In order to make it easier to access the optical fiber ribbons, the jacket of Clatanoff or Debban in view of Overton would have been modified to include the separation features (480) of Abernathy, thereby obtaining the invention specified by claim 35.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 35 in view of Clatanoff, or Debban in view of Overton, and further in view of Abernathy.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Debban in view of Overton as applied to claim 32 above, and further in view of Patent No. 6,066,397 to Risch et al. (“Risch”).  Risch was applied in a prior Office action.
In re claim 36, Debban in view of Overton only differs in that Debban does not teach a foam filler rod about which his plurality of stranded subunits are positioned. Risch, on the other hand, teaches an optical cable (10) comprising a plurality of stranded buffer tubes (12a-12f) and a foam filler rod (24a-24c) about which his plurality of stranded buffer tubes (12a-12f) are positioned. See col. 2, line 54 to col. 3, line 10 of Risch. In order to adjust the fiber count, the cable of Debban in view of Overton would have been modified to include the foam filler rod (24a-24c) of Risch, thereby obtaining the invention specified by claim 36.  Therefore, it would have been .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        




or
June 11, 2021